Case: 1:21-cr-00332 Document #: 1 Filed: 05/25/21 Page 1 of 11 PageID #:1


                                                          FIL5E/2D
                                                                 021
                                                              5/2
                                                                      . BRUTO    N
                                                            THOMA.SDG
                                                                    IS T R IC T COURT
                                                         CLERK, U.S



                                                       21 CR 332
Case: 1:21-cr-00332 Document #: 1 Filed: 05/25/21 Page 2 of 11 PageID #:2
Case: 1:21-cr-00332 Document #: 1 Filed: 05/25/21 Page 3 of 11 PageID #:3
Case: 1:21-cr-00332 Document #: 1 Filed: 05/25/21 Page 4 of 11 PageID #:4
Case: 1:21-cr-00332 Document #: 1 Filed: 05/25/21 Page 5 of 11 PageID #:5
Case: 1:21-cr-00332 Document #: 1 Filed: 05/25/21 Page 6 of 11 PageID #:6
Case: 1:21-cr-00332 Document #: 1 Filed: 05/25/21 Page 7 of 11 PageID #:7
Case: 1:21-cr-00332 Document #: 1 Filed: 05/25/21 Page 8 of 11 PageID #:8
Case: 1:21-cr-00332 Document #: 1 Filed: 05/25/21 Page 9 of 11 PageID #:9
Case: 1:21-cr-00332 Document #: 1 Filed: 05/25/21 Page 10 of 11 PageID #:10
Case: 1:21-cr-00332 Document #: 1 Filed: 05/25/21 Page 11 of 11 PageID #:11
